DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavon et al. (U.S. Pub. No. 2012/0061016) in view of Wada et al. (U.S. Pub. No. 2006/0254708).

 

 	Regarding claim 1: Lavon discloses a method for assembling disposable pant diapers, each pant diaper comprising a chassis having a first end region and an opposing second end region separated from each other by a central region, and having a longitudinal axis and a lateral axis, the chassis comprising: a top sheet, a back sheet, and an absorbent core disposed between the top sheet and the back sheet, the method comprising the steps of advancing a first continuous elastic laminate along a machine direction (Fig. 5; via 310a), the first continuous elastic laminate having an outer longitudinal edge and an inner longitudinal edge (via two longitudinal edges of 310); advancing a second continuous elastic laminate along the machine direction (via 322a), the second continuous elastic laminate having an outer longitudinal edge and an inner longitudinal edge (via two longitudinal edges of 322a), wherein the first continuous elastic laminate is separated in the cross direction from the second continuous elastic laminate to define a gap between the inner longitudinal edge of the first continuous elastic laminate and the inner longitudinal edge of the second continuous elastic laminate (via the shown space/gap between 310 & 322); depositing a plurality of chassis spaced apart from each other along the machine direction across the gap (via chassis 102) and onto the first continuous elastic laminate and the second continuous elastic laminate; folding each chassis along the lateral axis to position the first continuous elastic laminate into a facing relationship with the second continuous elastic laminate and defining uncovered regions of the second continuous elastic laminate intermittently spaced between the chassis along the machine direction and having a width, W, extending in the cross direction defined by a distance extending between the inner longitudinal edge of the first continuous elastic laminate and the inner longitudinal edge of the second continuous elastic laminate (via folding along line 126 to position 322a over 310);

However, Wada discloses similar process with the steps of defining uncovered region resulted of the folding process by having continuous elastic laminate extended in the cross direction defined on the first panel (Figs. 4, 9A, & 12; via panel 1a with curved portion 12b is wider than the other panel 1a with portion 12a; clearly one panel is wider than the other); cutting rollers to presses on the laminate to remove discrete pieces of tri material from the uncovered regions, see for example (via cutting roller 20A & paragraph 0052; “laminated body 12 is cut into the first elastic laminated body 12A and the second elastic laminated body 12B by the S-cutting…, circular arc portions indicated by hatching a are left on the both sides of the first elastic laminated body 12A”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Lavon’s cutting tool by having an uncovered region resulted of the folding process by having continuous elastic laminate 
Regarding claim 2: Lavon discloses the step of applying forcing the discrete pieces of trim material through an aperture in an outer circumferential surface of the cutting roll (via cutting roll 20A);  
	Regarding claim 3: Lavon discloses that, the discrete pieces of the trim material each define a maximum width that is equal to the width, W, of the uncovered regions (Figs. 5F-5H; via cutting through the entire W of the overlapped portions);
	Regarding claim 4: Wada discloses a maximum width of the second continuous elastic laminate is greater than a maximum width of the first continuous elastic laminate, see for example (Figs. 4, 9A, 10A, 12; via width of one of the laminate is wider than the other);
	Regarding claim 5: Lavon discloses the step of folding further comprises aligning the outer longitudinal edge of the first continuous elastic laminate with the outer longitudinal edge of the second continuous elastic laminate (Fig. 5F; via folding along 126 will align edges of 322 over 310);
	Regarding claim 6: Lavon further comprising the step of bonding the first continuous elastic laminate with the second continuous elastic laminate at pairs of discrete bond regions separated from each other along the machine direction; and wherein the step of pressing further comprises cutting the first and second continuous elastic laminates between pairs of discrete bond regions, see for example (Figs. 5F-5H; via bonded sections 162s);  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on the combination of references been applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The office provides annotated figures below clarifying the claimed invention, via filed drawings as being matched with the applied art.


    PNG
    media_image1.png
    379
    983
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    312
    614
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    373
    612
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    385
    844
    media_image4.png
    Greyscale


	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731